Exhibit 10.1

AMENDMENT OF LEASES NO. 2

THIS AMENDMENT OF LEASES NO. 2 (the “Amendment”) is made and entered into as of
September 26, 2008 (the “Effective Date”) by and between FORT POINT PLACE LLC
(successor-in-interest to FORT POINT PLACE - VEF V, LLC), a Delaware limited
liability company (“Landlord”) and NMT MEDICAL, INC. (formerly known as Nitinol
Medical Technologies, Inc.), a Delaware corporation (“Tenant”).

RECITALS

 

A.

Landlord and Tenant are parties to that certain Lease dated May 8, 1996 (the
“Original 1996 Lease”) by and between Henry DiRico and Alfred DiRico, as
Trustees of Wormwood Realty Trust (predecessor-in-interest to Landlord) and
Tenant, as affected by (i) that certain Amendment of Lease dated June 1, 2000
(the “First 1996 Amendment”) and (ii) that certain Amendment of Leases dated as
of November 9, 2005 by and between Landlord and Tenant (the “Amendment of
Leases”) (the Original 1996 Lease together with the First 1996 Amendment and the
Amendment of Leases shall be collectively referred to herein as the “1996
Lease”). Pursuant to the 1996 Lease, Tenant currently leases certain premises in
the building commonly known as 27 - 43 Wormwood Street, South Boston,
Massachusetts 02110 (the “Building”), which premises contain approximately
11,016 rentable square feet of office space on the first floor of the Building
and 16,383 rentable square feet of office space on the second floor of the
Building (collectively the “1996 Premises”).

 

B.

Landlord and Tenant are also parties to that certain Lease dated May 29, 1997
(the “Original 1997 Lease”) by and between Henry DiRico and Alfred DiRico, as
Trustees of Wormwood Realty Trust (predecessor-in-interest to Landlord) and
Image Technologies Corporation (predecessor-in-interest to Tenant), as affected
by (i) that certain Assignment and Assumption of Lease dated as of June 1, 2000
(the “Assignment”); (ii) that certain Amendment of Lease dated July 11, 2002
(the “First 1997 Amendment”); (iii) that certain Second Amendment of Lease dated
March 28, 2003 (the “Second 1997 Amendment”); and (iv) the Amendment of Leases
(the Original 1997 Lease together with the Assignment, the First 1997 Amendment,
the Second 1997 Amendment, and the Amendment of Leases shall be collectively
referred to herein as the “1997 Lease”). Pursuant to the 1997 Lease, Tenant
currently leases certain premises in the Building, which premises contain
approximately 8,079 rentable square feet of office space on the second floor of
the Building (the “1997 Premises”). The 1997 Lease and the 1996 Lease shall be
referred to collectively herein as the “Leases.” The 1996 Premises and the 1997
Premises shall be collectively referred to herein as the “Premises.”

 

C.

Tenant has requested that Landlord extend the Term of the Leases until
September 30, 2012 and that the Leases be appropriately amended, and Landlord is
willing to do the same on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.

Term.

a.        Effective as of the Effective Date, Section 2 of the Amendment of
Leases shall be amended to extend the term of the 1996 Lease to September 30,
2012, which date shall hereinafter be referred to as the “1996 Termination
Date”.

 

1



--------------------------------------------------------------------------------

b.        Effective as of the Effective Date, Section 2 of the Amendment of
Leases shall be amended to extend the term of the 1997 Lease to September 30,
2012, which date shall hereinafter be referred to as the “1997 Termination
Date”.

 

2.

Annual Fixed Rent.

a.        Effective as of the Effective Date, Section 3(a) of the Amendment to
Leases shall be amended and the Annual Fixed Rent for the 1996 Premises under
the 1996 Lease shall be as follows:

 

Period or

Months of Term

 

  

Rent per
Rentable
Square
Foot

 

       

Monthly

Rent

 

       

Annual

Fixed

Rent

 

November 1, 2006 - September 30, 2008

   $ 21.00        $ 47,948.25        $ 575,379.00

October 1, 2008 - September 30, 2010

   $ 23.00        $ 52,514.75        $ 630,177.00

October 1, 2010 - September 30, 2011

   $ 23.00        $ 52,514.75        $ 630,177.00

October 1, 2011 - September 30, 2012

   $ 33.00        $ 75,347.25        $ 904,167.00

b.        Effective as of the Effective Date, Section 3(a) of the Amendment to
Leases shall be amended and the Annual Fixed Rent for the 1997 Premises under
the 1997 Lease shall be as follows:

 

Period or

Months of Term

 

  

Rent per
Rentable
Square
Foot

 

       

Monthly

Rent

 

       

Annual

Fixed

Rent

 

November 1, 2006 - September 30, 2008

   $ 21.00        $ 14,138.25        $ 169,659.00

October 1, 2008 - September 30, 2010

   $ 23.00        $ 15,484.75        $ 185,817.00

October 1, 2010 - September 30, 2011

   $ 23.00        $ 15,484.75        $ 185,817.00

October 1, 2011 - September 30, 2012

   $ 33.00        $ 22,217.25        $ 266,607.00

c.        Notwithstanding the foregoing and provided that Tenant is not in
default under the Leases, Tenant shall be entitled to an abatement of Fixed Rent
for the 1996 Premises and the 1997 Premises for the month of September, 2008
(the “Fixed Rent Abatement

 

2



--------------------------------------------------------------------------------

Month”). If Tenant defaults at any time during the Term of the Leases and fails
to cure such default within any applicable cure period under the Leases, and
this Amendment is terminated prior to the expiration hereof as a result of such
default, all abated Fixed Rent shall immediately become due and payable. The
payment by Tenant of the abated Fixed Rent in the event of a default shall not
limit or affect any of Landlord’s other rights, pursuant to this Amendment, at
law or in equity. During the Fixed Rent Abatement Month, only Fixed Rent shall
be abated and all other costs and charges specified in the Leases shall remain
as due and payable pursuant to the applicable provisions of the Leases.

d. Tenant waives all rights (i) to any abatement, suspension, deferment or
reduction of or from Rent and (ii) to quit, terminate or surrender the Lease or
the Premises or any part thereof, except, in either case, as expressly provided
in the Leases. Tenant hereby acknowledges and agrees that the obligations of
Tenant hereunder shall be separate and independent covenants and agreements,
that Rent shall continue to be payable in all events and that the obligations of
Tenant hereunder shall continue unaffected, unless the requirement to pay or
perform the same shall have been terminated or abated pursuant to an express
provision of the Lease. Landlord and Tenant each acknowledges and agrees that
the independent nature of the obligations of Tenant hereunder represents fair,
reasonable and accepted commercial practice with respect to the type of property
subject to this Lease, and that this agreement is the product of free and
informed negotiation during which both Landlord and Tenant were represented by
counsel skilled in negotiating and drafting commercial leases in Massachusetts,
and that the acknowledgements and agreements contained herein are made with full
knowledge of the holding in Wesson v. Leone Enterprises, Inc., 437 Mass. 708
(2002). Such acknowledgements, agreements and waivers by Tenant are a material
inducement to Landlord entering into this Amendment.

 

3.

Miscellaneous.

a.        As of the Effective Date, Landlord’s Address for Notice as set forth
in (i) Section 7 of the First 1997 Amendment and (ii) Section 1.1 of the
Original 1996 Lease shall be as follows:

For all Notices:

Lincoln Property Company

27 - 43 Wormwood Street

South Boston, Massachusetts 02110

Attn: Property Manager

b.        Tenant and Landlord acknowledge that Tenant has (i) no options to
extend or renew the term of the Leases and (ii) no expansion options, rights of
first offer or the like with respect to the Building or any other buildings
owned or operated by the Landlord.

c.        This Amendment and the attached exhibits, which are hereby
incorporated into and made a part of this Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written

 

3



--------------------------------------------------------------------------------

representations or agreements. Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into this Amendment, unless
specifically set forth in this Amendment.

d.        Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

e.        In the case of any inconsistency between the provisions of the Leases
and this Amendment, the provisions of this Amendment shall govern and control.

f.        Landlord has delivered a copy of this Amendment to Tenant for Tenant’s
review only and the delivery of it does not constitute an offer to Tenant or an
option. Landlord shall not be bound by this Amendment until Landlord has
executed and delivered the same to Tenant and Tenant has paid all past due
Annual Fixed Rent, additional rent and storage charges together with all
interest and late charges associated therewith.

g.        The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Leases to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

h.        Tenant hereby represents to Landlord that Tenant has dealt with no
broker in connection with this Amendment other than DTZ FHO Partners and Jones
Lang LaSalle (the “Brokers”). Tenant agrees to indemnify and hold Landlord, its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Amendment. Landlord hereby represents
to Tenant that Landlord has dealt with no broker in connection with this
Amendment other than the Brokers. Landlord agrees to indemnify and hold Tenant
harmless from all claims of any brokers claiming to have represented Landlord in
connection with this Amendment.

i.        Landlord and Tenant hereby confirm and represent that the License
Agreement dated February 6, 2006, by and between Fort Point Place - VEF V, LLC,
as Licensor, and Nitinol Medical Technologies, as Licensee, for Storage Unit
No. 10 and the License Agreement dated February 6, 2006, by and between Fort
Point Place - VEF V, LLC, as Licensor, and Nitinol Medical Technologies, as
Licensee, for Storage Unit No. 6 are hereby terminated and are no longer in full
force and effect.

j.        Each signatory of this Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

WITNESS/ATTEST:

   

LANDLORD:

      FORT POINT PLACE LLC  

 

    By:  

/s/ Mary Lou Boutwell

      Name:   Mary Lou Boutwell   Name (print):     Title:   Manager  

 

        Name (print):        

WITNESS/ATTEST:

   

TENANT:

      NMT MEDICAL, INC.  

 

    By:  

/s/ John E. Ahern

      Name:   John E. Ahern   Name (print):     Title:  
Chief Executive Officer and President  

 

        Name (print):        

 

5